Citation Nr: 1111971	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from November 2001 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran's file is now in the jurisdiction of the RO in Oakland, California.  

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran experienced ringing in his ears in service, and has had continual problems with tinnitus either sporadically or constantly from that time until the present.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110,, 5107; 38 C.F.R. §§ 3.102, 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2010).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for tinnitus.  Therefore, no further development is needed with respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed tinnitus during his active service with the U.S. Air Force.  Specifically, the Veteran states that he was an avionics mechanic for the B-1B "Lancer" aircraft, stationed at Ellsworth Air Force Base (AFB), South Dakota, and that this duty exposed him to high levels of jet engine noise on the flight line.  The Veteran states that he had episodes of ringing in his ears during service, and that recently he has noticed the frequency of the episodes increasing.  Essentially, the Veteran contends that he now experiences ringing in his ears daily, mostly at night, and that he requires medication to help him sleep in part due to the ringing sensation in the ears.  

The service treatment records contain one complaint of a ringing in the ears.  Specifically, in August 2002, the Veteran checked that he experienced this sensation while undergoing a routine hearing examination.  In subsequent audiological examinations he denied the sensation; however, he did indicate, in January 2005, that there was some level of abnormal sensation in his ears.  Specifically, he checked that he "didn't know" if his hearing was deteriorating when being examined by Air Force medical personnel.  

Subsequent to discharge, the Veteran initially had complaints of tinnitus as a sporadic occurrence.  In October 2005, the Veteran stated that he did not experience ringing in his ears; however, in a May 2006 VA examination, he stated that he experienced bilateral tinnitus on a monthly basis, usually at night.  Since the time of this examination, the Veteran maintains that he experiences tinnitus nightly as a constant "buzzing" sound.  He states that sometimes, while working in his store, that he has difficulty communicating with customers due to the ringing; however, he believes that the symptoms are more severe at night.  The Veteran asserts that he has been prescribed Trazodone to help him sleep in part because of the constant ringing in his ears.  

As noted briefly above, the Veteran was examined by a VA audiologist in May 2006.  At the time of this examination, the audiologist did not feel that the Veteran's tinnitus was related to noise exposure in service.  As a rationale, this examiner stated that tinnitus is usually seen with a noise-induced hearing loss and is usually constant in nature. As the Veteran did not have a hearing loss, it was concluded that the tinnitus was not related to service.  A diagnosis of tinnitus was, however, noted and the condition was determined to be "periodically noticed."  

Essentially, the Board is of the opinion that there is a fairly consistent report of tinnitus, of varying frequency, during the Veteran's service and subsequent to his discharge.  Indeed, the Veteran reported a ringing in his ears as early as 2002 (with no pre-service history of ear problems), noted some hearing abnormality in 2005, and was diagnosed with periodic tinnitus post-service in 2006.  Although the audiologist's opinion regarding tinnitus as a consequence of noise exposure is certainly competent, the Board notes that the Veteran's claim will not fail because of it.  Indeed, regardless of any noise exposure, the Veteran reported having tinnitus in service, filed his claim shortly after discharge, and maintains that he has current tinnitus that has grown from being sporadic into a constant condition which requires some form of medical intervention  (for sleep purposes).  

Tinnitus is a ringing in the ears, and the Veteran is competent to identify the existence of the disability as it is perceivable through his senses.  Further, the Board finds the Veteran's testimony regarding tinnitus to be credible.  In noting the presence of ringing in service and since his discharge, the Veteran's complaints of the condition illustrate that there has been a continuity of symptoms from service until the present.  As this is the case, the requirements for service connection have been met and the claim will be granted.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran contends that he experiences some form of psychiatric disability as a result of his active service in the U.S. Air Force.  He believes he experiences anxiety disorder, but has also included PTSD and depression in his claim for service connection.  The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this regard, the Board notes that the Veteran is applying for service connection for an acquired psychiatric disability, to include any manifestations, as a result of his military service.  

The Veteran had one episode in service where he complained of feeling anxious and in a "down" mood.  Apparently, the Veteran had some legal trouble in April 2005 which made him experience these symptoms, and it was thought that there was resolution of the symptoms by the Air Force clinical provider.  It is noted that the Veteran had assignment to Iraq on a deployment during 2004, and that the incident (which involved drinking alcohol and driving) occurred after his return to Ellsworth AFB.  The Veteran, in his Travel Board hearing, indicated his opinion that his psychiatric symptoms did not resolve.  

Subsequent to service discharge, the Veteran was seen by a VA psychiatrist in December 2005.  A generalized anxiety disorder (GAD) was assessed, and the Veteran was found to have an adjustment reaction subsequent to his return from Iraq.  The etiology of the Veteran's anxiety was not discussed in the report of this clinical examination (as it was done for treatment purposes), and the extent of the "adjustment reaction" as a consequence of military service was not fully elaborated.  In light of this, the Veteran was scheduled for a VA psychiatric examination for compensation purposes in May 2006.  The associated report stated that the Veteran did not have a current psychiatric disability.  The examiner considered that the Veteran did not report nightmares or other intrusive thoughts about his Iraq service, and did not exhibit symptoms of depression, when coming to his conclusion.  

Subsequent to his latest examination, the Veteran has testified that he does not believe that his psychiatric symptoms have resolved in any fashion, and he believes he experiences an anxiety disorder or some other chronic psychiatric condition.  At his Travel Board hearing, the Veteran testified to having social withdrawal symptoms, which is somewhat in contrast to what was reported at his 2006 VA examination (where he explained that he didn't avoid crowds).  Moreover, at the hearing, the Veteran expressed his displeasure as to how the 2006 examination was conducted.  The Veteran indicated that the examiner was focused on PTSD symptoms, and although he has some feelings of adjustment problems following his service, he does not believe that his psychiatric disability picture is necessarily influenced by recurrent thoughts of military trauma.  The Veteran believes a broader interrogation would have revealed that he does experience a chronic psychiatric condition.  

Given that there is some confusion as to a current diagnosis, the Board is of the opinion that the case should be remanded for a clarification opinion.  Of note, is that if a psychiatric disability was present at any time post service, even if subsequently resolved, and that disability is connected to active military service, that such a condition could satisfy the requirements for entitlement to service connection, if otherwise due to service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, the Veteran should be examined by a VA psychiatrist to determine the nature of any currently present psychiatric disability (or resolved chronic condition) and if such a condition is related to active service, to include a documented episode of anxiety symptoms in 2005.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the existence and etiology of any acquired psychiatric disorder, to include consideration of general anxiety disorder, depression, and PTSD.  In so doing, the examiner is asked to determine if a chronic psychiatric disorder is present, or has been present at any time since service, and if so, provide an opinion as to whether it is at least as likely as not that such a disability had its onset in service or is causally related to any event of active service, to include service in Iraq as an aviation mechanic and a documented episode of treatment for anxiety symptoms in 2005.  A detailed rationale should accompany any conclusions reached.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


